Exhibit 10.1

TRANSACTION INCENTIVE AGREEMENT

THIS TRANSACTION INCENTIVE AGREEMENT (the “Agreement”) is dated and signed this
29th day of October 2013, but with effect as of the 30th day of September, 2013
(the “Effective Date”), by and between Vitran Corporation Inc., an Ontario
corporation (the “Company”) and Fayaz Suleman (the “Executive”).

RECITALS:

A. The Executive is employed by the Company in the position of Vice-President,
Finance and Chief Financial Officer, pursuant to the terms of an employment
agreement the “Employment Agreement”) dated March 26, 2013 between the Executive
and the Company.

B. The Company wishes to enter into this Agreement with the Executive in order
to: to provide an incentive and motivation for the Executive to work diligently
in order to implement and carry out a potential divesture of the Company’s
Canadian LTL business by way of takeover bid, plan of arrangement, sale of
assets or shares of one or more subsidiaries of the Company, merger, or other
business combination, resulting in the sale or disposition of the Canadian LTL
business directly or through the acquisition by a third party of the shares of
the Company (the “Transaction”).

NOW, THEREFORE, for good and valuable consideration, the Company and Executive
hereby agree as follows:

 

  1. Transaction Award

(a) The Executive shall be eligible to receive from the Company an award (the
“Transaction Award”) payable if the Company completes the Transaction prior to
December 31, 2014 (the “End Date”); provided that if the Company is then
actively engaged in the Transaction on December 31, 2014, the End Date will be
the date the Transaction is completed or terminated. The amount of the
Transaction Award shall be equal to 0.2% of the Transaction Value (as defined in
Section 1(b) below). For example if the Transaction Value is CDN$100 million,
the Transaction Award will be CDN$200,000.

(b) For the purposes of this Agreement, “Transaction Value” means, without
duplication, all consideration to be received in connection with the Transaction
by the Company or holders of its securities, including the aggregate amount of
debt assumed or repaid by the purchaser under the Transaction (the “Purchaser”),
less cash and cash equivalents of the Company and its subsidiaries, as of the
date of completion of the Transaction (the “Transaction Date”).

(c) In order to be eligible for the Transaction Award, the Executive must remain
continuously employed as an employee of the Company or a subsidiary of the
Company during the period beginning on the Effective Date through and including
the Transaction Date.



--------------------------------------------------------------------------------

(d) The Transaction Award for the Transaction shall be paid to the Executive in
a single lump sum, less applicable withholdings, within five (5) business days
after the Transaction Date, or such earlier date as may be determined by the
board of directors of the Company in its sole discretion.

(e) The Executive will not be entitled to receive payment of the Transaction
Award for the Transaction if the Executive voluntarily resigns his employment
with the Company (or its applicable subsidiary) or if the Executive is
terminated by the Company (or its applicable subsidiary) for “cause for
termination” (as defined in the Employment Agreement) at any time prior to the
Transaction Date.

(f) Notwithstanding the provisions of Section 1(e), the Executive shall remain
entitled to receive the Transaction Award for the Transaction on the date
provided for in Section 1(d), if the Executive ceases to be an active employee
of the Company (or its applicable subsidiary) prior to the Transaction Date:

(i) on account of the Executive’s termination by the Company (or its applicable
subsidiary) without “cause for termination”; or

(ii) on account of the Executive voluntarily resigning from his employment with
the Company (or its applicable subsidiary) following a “change of control” (as
defined in the Employment Agreement) in the circumstances where under the
Employment Agreement in connection with such resignation, the Executive is
entitled to receive a lump sum amount equal to eighteen (18) months
compensation.

 

  2. General

(a) The terms and conditions of the Employment Agreement shall continue in full
force and effect.

(b) Any amount to be paid to the Executive under this Agreement shall not be
treated as salary or compensation for purposes of computing or determining any
additional benefit payable under the Employment Agreement or any employee
benefit plan maintained by the Company or its subsidiaries or otherwise
applicable under any governmental program.

(c) This Agreement sets forth the entire understanding of the Executive and the
Company with respect to the subject matter of this Agreement, and supersedes all
prior agreements and communications, whether oral or written, pertaining to the
subject matter hereof. This Agreement shall not be modified except by written
agreement of the Executive and the Company.

(d) The Executive agrees not to disclose or discuss, other than with his legal
counsel, financial or tax adviser or spouse (if any) who agree to be bound by
the same obligation of confidentiality, either the existence of or any details
of this Agreement, without the prior written consent of the Company, or unless
otherwise required to do so by law.

 

2



--------------------------------------------------------------------------------

(e) Nothing in this Agreement limits or is intended to limit the discretion of
the Company and its subsidiaries to take any action with regard to their
business and affairs, which the Company, in its sole discretion may consider
appropriate.

(f) This Agreement may not be assigned by the Executive without the prior
written consent of the Company and no person other than the Executive may assert
the rights of the Executive under this Agreement. This Agreement shall enure to
the benefit of and be binding upon the Executive and the Company and their
respective successors and permitted assigns.

(g) This Agreement shall be governed and interpreted in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein and shall
be treated in all respects as an Ontario contract. The parties hereto hereby
submit to the non-exclusive jurisdiction of the courts of the Province of
Ontario.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Executive:     VITRAN CORPORATION INC. /s/ Fayaz Suleman     By:   /s/ William
S. Deluce Name: Fayaz Suleman     Name:   William S. Deluce     Title:   Interim
President and CEO

 

3